NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3529-16T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANGELA R. CARSON,

     Defendant-Appellant.
______________________________

                    Submitted February 7, 2019 – Decided April 26, 2019

                    Before Judges O'Connor and Whipple.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Monmouth County, Indictment No. 13-10-
                    1818.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Brian P. Keenan, Assistant Deputy Public
                    Defender, of counsel and on the brief).

                    Christopher J. Gramiccioni, Monmouth County
                    Prosecutor, attorney for respondent (Maura Kathryn
                    Tully, Assistant Prosecutor, of counsel and on the
                    brief).

PER CURIAM
      Defendant Angela R. Carson appeals from an March 3, 2017 judgment of

conviction after a jury found her guilty of one count of certain persons not to

have weapons, N.J.S.A. 2C:39-7(b)(1). For the following reasons, we affirm.

      On May 9, 2013, defendant and a friend went out to a bar, and the

bartender observed a gun in defendant's waistband. The bartender called 911.

An officer approached defendant outside, patted her down, and arrested her after

finding the gun.

      Defendant was charged with second-degree unlawful possession of a

weapon, N.J.S.A. 2C:39-5(b); and second-degree certain persons not to have

weapons, N.J.S.A. 2C:39-7(b)(1). Defendant had previously been convicted of

aggravated assault in 2001. Before trial, the State dismissed the unlawful

possession of a weapon count.

      During jury voir dire, the trial judge reviewed the facts of the case ,

including defendant's prior offense, with potential jury members. The judge

asked potential jury members whether "the fact that the defendant has been

arrested, indicted, and is here in court facing these charges [would] cause [them]

to have any preconceived opinions regarding the defendant's guilt or

innocence[.]" The judge additionally emphasized the need for an impartial jury,

stating that it was "necessary" that any juror alert him if there was a reason he


                                                                          A-3529-16T2
                                        2
or she "would not be able to listen with an open mind to the evidence in this case

or be unable to reach a fair and impartial verdict." Defendant did not object

during the voir dire nor request potential jurors be asked whether they would be

biased against someone with a criminal history.

      A single trial was held on the certain persons offense. The parties agreed

to stipulate to defendant's prior offense, and the trial judge explained to the

jurors that they should not consider defendant's admission of guilt in one context

to be proof defendant was guilty of the crime currently charged. The jury was

also instructed the State still needed to prove both the possession and predicate

offense elements beyond a reasonable doubt.

      The jury returned a guilty verdict.      Defendant received a five-year

sentence with five years' parole ineligibility. This appeal followed.

      Defendant raises the following issues on appeal:

            Point I:
            THE TRIAL JUDGE ERRED IN FAILING TO VOIR
            DIRE THE JURY ON THEIR ABILITY TO BE FAIR
            TO A DEFENDANT WITH A PRIOR CONVICTION.
            (NOT RAISED BELOW)

            Point II:
            THE TRIAL JUDGE ERRED IN FAILING TO
            BIFURCATE    THE     PRIOR    CRIMINAL
            CONVICTION ELEMENT OF THE CERTAIN
            PERSONS OFFENSE AND THE REMAINDER OF
            THE ELEMENTS. (NOT RAISED BELOW)

                                                                          A-3529-16T2
                                        3
      Because defendant did not object to either alleged error, we review for

plain error. Plain error is error "clearly capable of producing an unjust result."

R. 2:10-2. "Generally, a trial court's decisions regarding voir dire are not to be

disturbed on appeal, except to correct an error that undermines the selection of

an impartial jury." State v. Winder, 200 N.J. 231, 252 (2009).

      Defendant argues the trial court erred by not asking potential jury

members during voir dire whether defendant's past crime would influence their

impartiality. She also argues the trial judge should have bifurcated the trial to

try the possession and predicate offense elements separately. We disagree.

      "[T]rial courts must be allotted reasonable latitude when conducting voir

dire, and therefore, a reviewing court's examination should focus only on

determining whether 'the overall scope and quality of the voir dire was

sufficiently thorough and probing to assure the selection of an impartial jury.'"

Ibid. (quoting State v. Biegenwald, 106 N.J. 13, 29 (1987)). "[T]here is no

particular litany required for the jury voir dire," and the court is "not obliged to

ask any particular question or indulge the defendant's requests absolutely." State

v. Lumumba, 253 N.J. Super. 375, 393, 394 (App. Div. 1992).

      Here, the trial judge informed the jury about the facts of defendant's case.

In addition, the judge asked jurors whether they held any bias preventing them


                                                                            A-3529-16T2
                                         4
from serving impartially, and used the model jury questionnaire. In fact, one

potential juror indicated that she harbored bias against those in possession of

firearms, and was dismissed. In the final analysis, we are satisfied the scope of

the trial judge's voir dire was thorough and probing enough to root out juror bias ,

and discern no plain error in the trial judge's conduction of the jury voir dire.

      Additionally, the judge's use of "prior crimes" and "prior convictions"

while giving the jury instructions did not bias the jury against persons with prior

convictions. Read in full, the transcript states

             you may not decide that just because the defendant has
             committed a prior crimes, she must be guilty of the
             present crime. The evidence produced by the State
             concerning a prior convictions is to be considered in
             determining whether the State has established its
             burden of proof beyond a reasonable doubt.

             [(Emphasis added)].

Because this appears to be a transcription error rather than a legal one, we

conclude that it does not rise to the level of plain error.

      We also find no error in the trial judge's use of a unitary proceeding to try

defendant.   In State v. Brown, the Supreme Court held unitary trials for

defendants charged with certain person offenses were constitutional as long as

the predicate offense was properly sanitized through a limiting instruction. 180

N.J. 572, 585 (2004). In State v. Bailey, the Supreme Court considered the point

                                                                            A-3529-16T2
                                         5
at which the trial court's curative remedies "over-sanitize" the prior conviction

such that the jury cannot find the defendant committed a predicate offense. 231

N.J. 474, 477, 489-90 (2018). Relevant here, Bailey did not overturn Brown's

holding that defendants charged with a certain persons offense can be tried in a

unitary proceeding. Both Brown and Bailey were sensitive to the prejudicial

effect of prior conviction evidence. Bifurcating a trial is one way to deal with

prejudice. See Brown, 180 N.J. at 583-84 (Albin, J., dissenting). But Brown,

and by extension Bailey, have decided limiting instructions are the optimal

method to mitigate any prejudice a defendant experiences.

      Here, defendant's argument was addressed and resolved in Brown, and we

consider the question settled. Defendant stipulated to her prior conviction, and

the trial judge sanitized it with an appropriate limiting instruction. We discern

no plain error in the use of a unified trial.

      Affirmed.




                                                                         A-3529-16T2
                                          6